>,;.
                                                            ‘.-‘,A.     j




       OFFICE OF THE A-ITORNEY GENERAL     OF TEXAS




u-able    John I?.Reed, COrmnieS~Oner
Bureau of Labor LtIitietiCa
Au@tin, Texas
&&r sir:




          You have re
upon the above atst
request a 8tatement
ing excerpts:
                                     me, Ipproszmate-
     ly risteen acn                  aa RookleE, but,
                                     many entering the
                                   co 118ted 88 Rookies.
                                   a raiata srom 36 to
                                 vet!dlacontfnued,anU
                         friiq a man, la to contact the
                          if vacfm~los exlat, he talkr
                         Curry exprerraes it, if they sp-



     another three months, 8nd 80 on up to two years.
     The Rookie ia not given a Coamlatlon card by the
     City of Fort Worth, but, by ChieP of Police, and
     is sub&&, ulthout appeal, to dinmissalby the
     Chief Of Police.
simmrableJohn D. Rwd, pee. 2


         “The lta r tlngsalary of a Rooklo, previous
    to June lst., was $100 per month, but It la now
    $lgl$~   month, and increases $10.00 every six
            until it reaohea $150.00. The equipment
    neces&ry for a man to purohase vhen he atarta
    vork as a Rookie, figures  about $100.00.

         "The polloeman that reoelves $150.00 per month,
    has had at least tvo perrs polloe expeclenoe,and
    has attended a sohool of at leaat 60 hours on
    pollee proceedure,and has passod radio oprrators
    test and holds 3rd., class operators lioense, also
    hns had 20 how   in trafllo and loaldent preven-
    tion, and also pusrd first aid tests. sahools
    are held about onoe a year and Rookies 8re foroed
    to attend.
           "Rooklosrttend Roll oall sams as other Po-
    lioaaen, and thalr ralarl~r are paid out of same
    rund. They have Cosmirsloners. They wear ragular
    poll00   uniforms. They yea8 pollee b8dga and oury
    fire arms. They are oapovered to aske arrerts.
      SOM valk baata, and some ride In oars, also work
    trafilo. JIr.Curry raps t&t only reoently have
    they assignad the Rookie for 84 traiiia duty,
    but, that in theee Sast ahanging times, you got
    to keep man who have radio lloense, on the oars.
    *MATRoIi3-
           "Two matrons are employed, they vork 8 hour
    shifts, none on aiter 11 P.M., although they are
    subject to aall. Thry vsar no uniform nor have
    they a badge, but, are reaognlred as members of the
    Police Department, and are paid frus the aams fund
    4s ths pollee department.    The do not mak;eT;;Ets,
    and are not sent out on invest 9 gationa.
         ovared to searoh aad if nsaessary diarobs female
    ~aonera.      They carry a key to tha j811 and if'
    told   by Jailer, oan go to oell and let prison&r
    out.   !lBesame applies about putting ismale prlson-
    er8 in the jail. They take thslr ordera from the
gonorable John D. Reed, page 3


     captain, dergaent, or, vhoever 18 in authority
     on that shift. Th4y Wed t0 k44p tb4 ill4 ou
     prostitutes,but, thet is not now part 05 their
     duty.
          “A Jlatronssalary is $110.00 pm month, it,
     having been reduaed about three par8 ago f'roll
     $150.00 per month.          Aoaardlng to Nr. Curry,
     you must believe thai kairona hera do only pram-
     tlcally Nurses vork, looking after the need8 of
     voaen, . . . and bringing voaen to and frm the
     oonflnod quarter8,  et the direatlon of tha jailer."
          Artlale 1583 of th4 Penal Wi8 regulate8     tb4 hours
4f labor, vaaatlonr,    and mlnlnum pay of lwrkrr  of th4 Flro
D8psrtmentssnd Pollae Dmpartmentr in aorta&n of the luger
alties of Taxas.     3eotlon 7 of said Artlale, rotorred to by
you, grovldes as follov8,
          'It 18 furthep provided that in any olty
     of more than seventy-fir0thouaand (75,000)in-
     habitants that laah member of any 8uoh depart-
     aant rho11 reoelve a am of One Ied      Flfty-
     ($150.00)Dollar8 per month 48 a m.lnimumwage
     for said 8arvlaar 80 rendared.
          Vh0   city   ofriai4i        having   obarg4   of   th8   fir0
     department or pallae department in any suah aity
     vho violate8 any provl81011OS thl.8Artlale shall
     be rlned not 1488 than Ten (           Dollars nor
     aore than OILSBundrod ($100.      Dollam, aud la4h
     day on which maid olty offialal shall aawe or
     peralt any seotlon of thlr Aat to be vlolsted rhall
     oonrtltuts aud b4 a 84parat4  orf4nre.    Aa aasnded
     Aots 135% &4? Leg.,       zr ,$ .r !,i 1 ;     Ao ts
     1 9 37, il    0, P* 3        5E   ,   l ln
         Fort  Worth is a city of more than 75,000 population,
8nd therefore the above quoted statutory provision undoubted-
ly applies to the Fire and Pollee Depsrtments of that alty.
           There reaaina the questlon of vhether, under the faots
above stated, the Rookle Polloemen and Jail Ratron employed
Eonorable John D. Reed, page 4


by the Pollae Departmentof the Clty of Flit Worth are laalud-
          the provisions
ed with3.11              or said Seation 7. This, 0r (10~190,
depends on whether the% are to be clasairiedas %mabers of
the Police Dapartment.   The Legislaturehas not attempted to
define the mesnUg of that phrase. Nor have ve f'oundany decl-
sion ot a Texas oomt defining   the phrase. But Uordr and
PhP88.8, u&w the heading "Member of Follao Depwtmnt*,
quotes the following dealsions from I%V York; Rev J4raey, Iwa
and biaa8achu8etts~
         "laborer in oity poliae deqartment, vho was
             to vork of vashlng cars at police garage,
     asslgnet¶
    held ‘memb4r of police department8and subject to
    removal only in manna- provided by oharter. Eov-
    art v. Hlg@a, 281 N.Y. 8. 3.24,245 App., Div.
       .
           “A lieutenantof pollae oeased to be a me8-
    ber OS the poliae for00 vh4n he aoaepted appoint-
    ment as poll04 wnmeission4r,  In riev o? Breat4r
    Nev York Chapter, 11 291, 1549, &ad his Offlee 48
    lieutenant   b4oame vaaant. 3ahiefrelinv. might,
    192 1. Y. 3. 729, 732, 200 App. WV. 312.
          ‘Under ordinanoe provldlng  that olty ~polloe
    dapartmnt should con8lst of aartaln numbeir of
    off’laers  and regular patrolmen, and such number or
    ohanaemen as boerd of co8mlasloners deemed advis-
    able to appoint, ahanoeman   appointed by oomis-
    stt2n~rswas *member of police departmrept,'   even
    though he held over after expirationof Ns ap-
    pointaent,   in viev of P. L. 1917, p. 359, art.
    16, ) 3, N. J. 3. A. 40~47-3, 5, 6. Hulse v. Po-
    licemen's Pension Commtsslon of City of Long BBam@h,
    X. J., 13p A. 197, 198.
            "Decedentvhfls acting as 84aretary of o-
     lice department,vas appointed reoretary of L 81th
     department o? public safety in saaordanaevlth
     Code 1327, 1 2232, and 0 2181, subd. 7, ownedpo-
     110eman~s ualform and shield dr star vith vords
     'Captain Police Depwtmsnt* aeroas taee, and had
     charge of all inrpeotors    and employees in aanitwy
     dlvlsion   or health department and all sskttersper-
     taining to sanitation and health of community.
Ronorable John D. Reed, page 5


     Secretary of olty health departmentlasld~smsber
     of pollae departwnt,' vlthln St4tute requiring
     payment of monthly pension to aeabers~ vldovs.
                Alber, 236 N.W. 86, 88, 212 Iova,
     Er*     lr*
          "Under St. 1909, oh. 188, 8utho~l8ing the
     mayolpand aldermen or borrd of police of cities,
     at his ovn request or at the request of ths ohief
     or superintendentor police, to retire from aot-
     ire servloe and plaae upon a pension roll any
     member of the polloe departmentpermanentlydls-
     abled or vho has parformed faithful servloe for
     not 1688 thrn        20 ye4rS,       4 8upmintendent      Of
     poll04 could        be so retired on a pensioni he be-
     ing a 'member of the polio* departmsnt,'and
     the povmr oonferred upon him to aeqwst the be-
     tlrement of any oth4r member not lxolud.l.nghl.m
     from the general povl8lon that any member may
     nke suoh request. lorratt   V. om~~~ll,  102
     1.   S.    344,   345,   215 N4sa.     92.”
               lhdsr   the authority       or   th4ae   deo181on8,   it   is   018~
 that rwh Matron8 and Rookie Polloemen are lnoluded within the
 meaning of the pbrase “aeabors of ths pollee depa&rsnt."
 Furthermore, ve belleve that, in oommon unbrstan&.ng, suah
 RookI Pollaemea and Eatrons -a regmd4d u m8bur of the
 Poliae Dspartment of the Oity of Fort Uorth. Her would ths
 failure to appolnt them in aooordanaevlth the provl8lo~     of
 the city ahavter affeot their status as am&or@ of the police
 department,since they are lotual employees of swh depart-
 ment. Thls very question   vas deoided by the Ft. Worth Court
 of Civil Appeala in the reoent oase Of City Of Ft. Uorth v.
 Morrison, et nl., 164 3. W. (26) 771. In that ease t& VidOV
 of a Ft. Yorth fireman sued for addltlonal salary allrged
 to have been di& her husband under the terms of s&Id LLrtlole
 1583. The city defended In the ground that no Flre Depart-
 ment and no such office as Fireman v&s evu oreated bj ordl-
mnoe or resolution duly passed in aooox-danos with the rovl-
 #ions of the charter of said city. On th.l.8 point the E ourt
 said*
          "Ye see no dlstinotlonbetveen ths rights
     of a Firsman vho IS a de jure Offleer and one
     vho 1s a de facto orrioer, under ths provision
     of suoh Act.
Ronorablo John D. Rood, pqw 6


                 “We     do not           bellem         th8t    the       Oity    of    Fort
    Worth, b7 8imply.f~       or uoglooting to ps88 an
    ordlnanae or rarolation,  in t!u mannel~provided
    for bT the Clt7'r ohrctor, aan defeat the right
    of my Flre~~lra, who wanrratu8llp hired by and
    who beam8 (Lpart of the Pim D8partarnt of ruah
    City, rogUdle88 Of the mUmar invbiah 8UOhh-
    partmerit~8  ammted by the City.
                 %e do not bellevo that the oplnlan, in
     Olt7        of     -1188        t.     WaDonald,           130 Tax.          299,    103
    3.     If.    26 725, 18               oOntrO1~
                                  in the a888 before
     ~8. Tbr two 088.8 -0 .a807 dl8tingui8h@dbr
     8 more roadlng oi the faatr.
                 “The     of the City’8 ahelm
                           JWOV18iool               mka
     it wt0m     that th0 City e* l l r r r inta in a rare
     torso aoxmirting of the Fire Chief and 8UOh other
     otliaw8, fir.~n and Wp107e.8                                      l   8 ma b. prorid-
     ld b7 ordixmnoe or ~o8OlutlO~ Of tha i!
                                           ounall.'
                 %li8           atiter       18    tdW     OP@IliCr         hU     Of    8ald
    cit7 u&d it8 r*l&ion to the cit7 ix not unlike
    tha relatlollor the 0oMt1tut1on of the swx  of
    90-8  t0 th8 Bt4te. W~ro  em ba no doubt but
    t&&t 88id OltJ la 80~ unnor are&ted @ Ffro De-
    pastmnt and provided for the o?floera and Sir.-
    mn      md          other wp107008 therein.
          "T&J Yore all do t&at0 offioo~8, in our
     opinion, and vere aat- ‘omp1oyoo8.”
          It ir therefore OIP opinion th8t, under the faat8
rubnitted, th8 ROOki POliOOeUr 4nd th. Jail J@trOIL8Of th8
Clt7 OS Fort Vorth are lnaludod within th8 prorl8lon8 of Sea-
tion 7 of Artlalo 1583, 8Uwa..